Reversed and Dismissed and Opinion Filed September 13, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-21-00267-CV

              FAR EAST MACHINERY CO., Appellant
                             V.
    ISABEL ARANZAMENDI, INDIVIDUALLY AND AS WRONGFUL
    DEATH BENEFICIARY OF WILBER DIMAS, DECEASED, ET AL.,
                          Appellees

                   On Appeal from the County Court at Law No. 5
                               Dallas County, Texas
                       Trial Court Cause No. CC-18-05668-E

                            MEMORANDUM OPINION
                   Before Justices Myers, Partida-Kipness, and Carlyle
                                Opinion by Justice Myers
      Far East Machinery Co. brings this interlocutory appeal of the trial court’s

order denying its special appearance. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a)(7). Far East Machinery brings one issue on appeal contending the trial

court erred by denying its special appearance. We reverse the trial court’s order and

render judgment dismissing appellees’ claims against Far East Machinery for lack

of jurisdiction.
                                        BACKGROUND

                                           The Accident
        In June 2018, a fire and natural gas explosion at a hospital construction site in

Gatesville, Texas, injured and killed several people. Appellees1 allege Far East

Machinery, a Taiwanese corporation, manufactured steel pipe that was used to carry

natural gas at the construction project. Natural gas is odorless. The odorant

mercaptan is added to provide a rotten-egg smell so the gas can be easily detected.

Appellees allege that the pipe manufactured by Far East Machinery had not been

properly treated to resist adsorption or absorption of the odorant. Natural gas

escaped into the construction area, the workers were not aware of it, and there was

a fire and an explosion.

                                      The Sale of the Pipe
        On April 22, 2016, Marubeni-Itochu Steel Canada, Inc., a company located in

British Columbia, Canada, ordered pipe from Far East Machinery in Taiwan. The

“Sales Contract” stated Marubeni was the “Buyer” and indicated All-Tex was the

“Client.” Two invoices from Far East Machinery were addressed to Marubeni and


    1
      Appellees are the plaintiffs and plaintiff intervenors in the case below: Isabel Aranzamendi,
individually and as beneficiary of Wilber Dimas, deceased; Pablo Morales Jaimes and Rosalina de Paz
Puebla, as wrongful death beneficiaries of Filiberto Morales de Paz, deceased; Joel Tovar; Jorge Tovar;
Victor Orozco; Abel Ponce Espinoza; Bethany Helen Morales, individually and as personal representative
of the estate of Filiberto Morales de Paz, deceased; Rocio Guiterrez Diaz Deleon, as next friend of AMG,
a minor; Jose Tovar; Aaron Haveron; Tonya Haveron; Richard Studer; Matthew Aaron; Rebecca Aaron,
individually and on behalf of J.A. and S.A., minor children; Justin Barabas; Shelly Harwell; Vernon
Barabas; Jessica Barabas; Jeffrey Barabas; Annette Romer, individually and on behalf of the estate of
Michael Bruggman; Victor Orozco; Abel Ponce Espinoza; Jacob Rodriguez; Jose Antonio Reyes Torres;
Nancy Shelton; and Matthew Lytle.


                                                 –2–
stated “Customer: All-Tex.” The two invoices for the pipe totaled US$22,217.60.

The shipping term for the pipe was “CFR” to the Port of Houston. “CFR” stands for

“Cost of Freight” and means that the seller arranges and pays for the shipping of the

cargo and that title and risk of loss passes when the cargo is loaded onto the ship at

the port of export. In September 2016, the pipe was loaded on a ship in Kaohsiung,

Taiwan and was unloaded at the Port of Houston. The documentation for the sale

and shipment stated the pipe was “Manufactured, tolerance and tested with API 5LB

PSLI satisfactory results in accordance with the requirement of the above material

specification.”

      In December 2016 and September 2017, All-Tex received orders for pipe to

be used in the Gatesville hospital project. All-Tex filled the order using some of the

pipe manufactured by Far East Machinery.

                                   The Litigation
      After the fire and explosion at the construction site, the victims and their

families brought suit against many defendants involved in the construction project

including All-Tex and Far East Machinery. Appellees alleged causes of action

against Far East Machinery for strict products liability for marketing and

manufacturing defects, negligence, gross negligence, and breach of implied

warranty.

      Far East Machinery filed a special appearance asserting it did not do business

in Texas, it lacked minimum contacts with Texas, and that the court’s assumption of

                                         –3–
jurisdiction over it would offend traditional notions of fair play and substantial

justice depriving it of due process. The trial court denied Far East Machinery’s

special appearance.

                             SPECIAL APPEARANCE
      Texas courts may exercise personal jurisdiction over a nonresident defendant

“when the state’s long-arm statute authorizes such jurisdiction and its exercise

comports with due process.” Cornerstone Healthcare Grp. Holding, Inc. v. Nautic

Mgmt. VI, L.P., 493 S.W.3d 65, 70 (Tex. 2016). The Texas long-arm statute

provides in relevant part that “[i]n addition to other acts that may constitute doing

business,” a nonresident does business in Texas if the nonresident contracts by mail

or otherwise with a Texas resident and either party is to perform the contract in whole

or in part in this state, or if the nonresident commits a tort in whole or in part in this

state. CIV. PRAC. § 17.042(1), (2). The statute “provides for personal jurisdiction

that extends to the limits of the United States Constitution, and so federal due process

requirements shape the contours of Texas courts’ jurisdictional reach.” Searcy v.

Parex Res., Inc., 496 S.W.3d 58, 66 (Tex. 2016).

      “[W]hether a trial court’s exercise of jurisdiction is consistent with due

process requirements turns on two requirements: (1) the defendant must have

established minimum contacts with the forum state; and (2) the assertion of

jurisdiction cannot offend traditional notions of fair play and substantial justice.” Id.

(citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “[S]ufficient

                                          –4–
minimum contacts exist when the nonresident defendant ‘purposefully avails itself

of the privilege of conducting activities within the forum [s]tate, thus invoking the

benefits and protections of its laws.’” Id. at 67 (quoting Hanson v. Denckla, 357

U.S. 235, 253 (1958)). “The nub of the purposeful availment analysis is whether a

nonresident defendant’s conduct in and connection with Texas are such that it could

reasonably anticipate being haled into court here.” Id. at 67. “Purposeful availment

involves contacts that the defendant ‘purposefully directed’ into the forum state.”

Id. (citing Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C.,

815 S.W.2d 223, 228 (Tex. 1991)).

      When determining whether a nonresident purposefully availed itself of the

privilege of conducting activities in Texas, we consider three factors: (1) only the

defendant’s contacts with the forum are relevant, not the unilateral activity of

another party or third person; (2) the contacts relied upon must be purposeful rather

than random, isolated, or fortuitous; and (3) the defendant must seek some benefit,

advantage, or profit by availing itself of the jurisdiction. Cornerstone, 493 S.W.3d

at 70–71. This analysis assesses the quality and nature of the contacts, not the

quantity. Moncrief Oil Int’l Inc v. OAO Gazprom, 414 S.W.3d 142, 151 (Tex. 2013).

A defendant will not be haled into a jurisdiction based solely on contacts that are

random, isolated, or fortuitous, or on the unilateral activity of another party or a third

person. Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex.

2005); Guardian Royal Exch., 815 S.W.2d at 226. In addition to minimum contacts,

                                          –5–
due process requires the exercise of personal jurisdiction to comply with traditional

notions of fair play and substantial justice. Moncrief Oil, 414 S.W.3d at 154 (citing

Retamco Operating, Inc. v. Republic Drilling Co., 278 S.W.3d 333, 338 (Tex.

2009)).

      The plaintiff bears the initial burden of pleading allegations that suffice to

permit a court’s exercise of personal jurisdiction over the nonresident defendant.

Searcy, 496 S.W.3d at 66. Once the plaintiff has met this burden, the defendant then

assumes the burden of negating all potential bases for personal jurisdiction that exist

in the plaintiff’s pleadings. Id. The defendant can negate jurisdiction on either a

factual or legal basis. Kelly v. Gen. Interior Constr., Inc., 301 S.W.3d 653, 659 (Tex.

2010). A defendant negates jurisdiction on a factual basis by presenting evidence to

disprove the plaintiff’s jurisdictional allegations. Id. “The plaintiff can then respond

with its own evidence that affirms its allegations, and it risks dismissal of its lawsuit

if it cannot present the trial court with evidence establishing personal jurisdiction.”

Id. (footnotes omitted).    A defendant negates jurisdiction on a legal basis by

showing:

      [E]ven if the plaintiff’s alleged facts are true, the evidence is legally
      insufficient to establish jurisdiction; the defendant’s contacts with
      Texas fall short of purposeful availment; for specific jurisdiction, that
      the claims do not arise from the contacts; or that traditional notions of
      fair play and substantial justice are offended by the exercise of
      jurisdiction.
Id.


                                          –6–
      “Minimum contacts with a forum state give rise to either general or specific

jurisdiction.” Vinmar Overseas Sing. PTE Ltd. v. PTT Int’l Trading PTE Ltd., 538

S.W.3d 126, 131 (Tex. App.—Houston [14th Dist.] 2017, pet. denied); see also KC

Smash 01, LLC v. Gerdes, Hendrichson, Ltd., L.L.P., 384 S.W.3d 389, 392 (Tex.

App.—Dallas 2012, no pet.). “A state court may exercise general jurisdiction only

when a defendant is ‘essentially at home’ in the state.” Ford Motor Co. v. Mont.

Eighth Judicial Dist. Court, 141 S. Ct. 1017, 1024 (2021). An individual is subject

to general jurisdiction in the state where the person is domiciled. Id. (citing Daimler

AG v. Bauman, 571 U.S. 117, 137 (2014)). The equivalent of a domicile for a

corporation are its place of incorporation and its principal place of business. Id.

      Far East Machinery is a corporation organized under the laws of Taiwan, and

its principal place of business is in Taiwan. Chien Hsing Liu, Far East Machinery’s

deputy manager, testified that Far East Machinery is not registered with the Texas

Secretary of State, has not been authorized to conduct business in Texas, has never

conducted business in Texas, and has not held itself out as doing business in Texas.

Thus, Far East Machinery established it is not “essentially at home” in Texas.

Appellees do not assert that general jurisdiction applies to Far East Machinery, and

we conclude Far East Machinery is not subject to general jurisdiction.

      Our inquiry is therefore limited to specific jurisdiction, which is based on

“whether the defendant’s activities in the forum state themselves ‘give rise to the

liabilities sued on.’” Searcy, 496 S.W.3d at 67 (quoting Int’l Shoe, 326 U.S. at 317).

                                         –7–
Specific jurisdiction exists when the plaintiff’s claims “arise out of” or are “related

to” the defendant’s contacts with the forum. Id. (citing Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 nn. 8, 9 (1984)). “In sum, specific

personal jurisdiction over a nonresident defendant requires the defendant’s

purposeful availment of the privilege of conducting activities within the forum state,

thus invoking the benefits and protections of its laws. It also requires a ‘substantial

connection’ between those activities and the operative facts of the litigation.” M &

F Worldwide Corp. v. Pepsi-Cola Metro. Bottling Co., 512 S.W.3d 878, 890 (Tex.

2017) (citation omitted).     “[T]he defendant’s relationship, not the plaintiff’s

relationship, with the forum state is the proper focus of the specific jurisdiction

analysis; that is, courts must consider the relationship between the defendant, the

forum state, and the litigation.” Searcy, 496 S.W.3d at 67. “The operative facts are

those on which the trial will focus to prove the liability of the defendant who is

challenging jurisdiction.” Leonard v. Salinas Concrete, LP, 470 S.W.3d 178, 188

(Tex. App.—Dallas 2015, no pet.) (quoting Kaye/Bassman Int’l Corp. v. Dhanuka,

418 S.W.3d 352, 357 (Tex. App.—Dallas 2013, no pet.)).

      As a question of law, we review de novo whether a trial court has personal

jurisdiction over a nonresident defendant. See Luciano v. SprayFoamPolymers.com,

LLC, 625 S.W.3d 1, 8 (Tex. 2021). Resolving this question of law, though, may

require a court to decide questions of fact. Id. When, as here, the court does not

issue findings of fact for its special-appearance decision, we presume that all factual

                                         –8–
disputes were resolved in favor of the court’s decision, and we imply all relevant

facts necessary to support the judgment that are supported by the evidence, unless

they are challenged on appeal. See id.; M & F Worldwide Corp. v. Pepsi–Cola

Metro. Bottling Co., 512 S.W.3d 878, 885 (Tex. 2017).

                                     ANALYSIS
      In its sole issue on appeal, Far East Machinery contends the trial court erred

by denying its special appearance.

      Appellees had the burden of pleading sufficient allegations to permit a court’s

exercise of personal jurisdiction over a nonresident defendant. Searcy, 496 S.W.3d

at 66. They met this requirement by pleading Far East Machinery “is engaged in

business in the State of Texas.” See Steward Health Care Sys. LLC v. Saidara, 633

S.W.3d 120, 126, 129 (Tex. App.—Dallas 2021, no pet.) (en banc). The burden then

shifted to Far East Machinery to negate all potential bases for personal jurisdiction

that exist in the plaintiff’s pleadings. Searcy, 496 S.W.3d at 66.

      In a products liability case, there is specific personal jurisdiction if the case

meets the stream-of-commerce theory and there is a “plus” factor. The Supreme

Court of Texas has discussed how specific jurisdiction arises in lawsuits involving a

product manufactured by a foreign defendant that causes injury in Texas:

      Under our stream-of-commerce-plus precedent, specific jurisdiction
      exists if the defendant places goods into the stream of commerce with
      the expectation that they will be purchased by consumers in the forum
      state. The exercise of jurisdiction is permitted, however, only when the
      defendant targets the forum, not when the defendant merely foresees
      his product ending up there. In resolving questions of specific
                                         –9–
         jurisdiction, we look both to the defendant’s conduct and the economic
         realities of the market the defendant seeks to serve.

Luciano, 625 S.W.3d at 13 (citations and internal quotation marks omitted).

“[S]howing that the defendant placed the product in the stream of commerce is not

alone sufficient to establish purposeful availment; some additional conduct or

‘plus factor’—such as design for use in the target market—must also be shown.” In

re Christianson Air Conditioning & Plumbing, LLC, 639 S.W.3d 671, 679 (Tex.

2022) (per curiam) (citing Asahi Metal Indus. Co., Ltd. v. Superior Court of Cal.,

Solano Cty., 480 U.S. 102, 112 (1987));2 see also LG Elecs., Inc. v. Lovers Tradition


   2
       Justice O’Connor wrote in the plurality portion of the opinion:
              Other courts, however, have understood the Due Process Clause to require something
         more than that the defendant was aware of its product’s entry into the forum State through
         the stream of commerce in order for the State to exert jurisdiction over the defendant. In
         the present case, for example, the State Court of Appeal did not read the Due Process
         Clause, as interpreted by World-Wide Volkswagen, to allow “mere foreseeability that the
         product will enter the forum state [to] be enough by itself to establish jurisdiction over the
         distributor and retailer.” App. to Pet. for Cert. B5. In Humble v. Toyota Motor Co., 727
         F.2d 709 (8th Cir 1984), an injured car passenger brought suit against Arakawa Auto Body
         Company, a Japanese corporation that manufactured car seats for Toyota. Arakawa did no
         business in the United States; it had no office, affiliate, subsidiary, or agent in the United
         States; it manufactured its component parts outside the United States and delivered them
         to Toyota Motor Company in Japan. The Court of Appeals, adopting the reasoning of the
         District Court in that case, noted that although it “does not doubt that Arakawa could have
         foreseen that its product would find its way into the United States,” it would be “manifestly
         unjust” to require Arakawa to defend itself in the United States. Id., at 710–711, quoting
         578 F. Supp. 530, 533 (N.D. Iowa 1982). See also Hutson v. Fehr Bros., Inc., 584 F.2d 833
         (8th Cir. 1978); see generally Max Daetwyler Corp. v. R. Meyer, 762 F.2d 290, 299 (3d
         Cir. 1985) (collecting “stream of commerce” cases in which the “manufacturers involved
         had made deliberate decisions to market their products in the forum state”).
             We now find this latter position to be consonant with the requirements of due process.
         The “substantial connection,” Burger King, 471 U.S., at 475,; McGee, 355 U.S., at 223,
         between the defendant and the forum State necessary for a finding of minimum contacts
         must come about by an action of the defendant purposefully directed toward the forum
         State. Burger King, supra, 471 U.S. at 476; Keeton v. Hustler Magazine, Inc., 465 U.S.
         770, 774 (1984). The placement of a product into the stream of commerce, without more,
         is not an act of the defendant purposefully directed toward the forum State. Additional
         conduct of the defendant may indicate an intent or purpose to serve the market in the forum

                                                    –10–
II, LP, No. 05-19-01304-CV, 2020 WL 4281965, at *11–14 (Tex. App.—Dallas July

27, 2020, pet. dism’d) (discussing the difference between the rejected “stream of

commerce” theory and the accepted “stream-of-commerce-plus” theory). In Asahi,

Justice O’Connor described the “additional conduct” indicating an intent or purpose

to serve the forum state as including: “designing the product for the market in the

forum State, advertising in the forum State, establishing channels for providing

regular advice to customers in the forum State, or marketing the product through a

distributor who has agreed to serve as the sales agent in the forum State.” Asahi,

480 U.S. at 113.

       In this case, Marubeni ordered the pipe from Far East Machinery and

identified its customer as All-Tex. Far East Machinery agreed with Marubeni to ship




       State, for example, designing the product for the market in the forum State, advertising in
       the forum State, establishing channels for providing regular advice to customers in the
       forum State, or marketing the product through a distributor who has agreed to serve as the
       sales agent in the forum State. But a defendant’s awareness that the stream of commerce
       may or will sweep the product into the forum State does not convert the mere act of placing
       the product into the stream into an act purposefully directed toward the forum State.
           Assuming, arguendo, that respondents have established Asahi’s awareness that some
       of the valves sold to Cheng Shin would be incorporated into tire tubes sold in California,
       respondents have not demonstrated any action by Asahi to purposefully avail itself of the
       California market. Asahi does not do business in California. It has no office, agents,
       employees, or property in California. It does not advertise or otherwise solicit business in
       California. It did not create, control, or employ the distribution system that brought its
       valves to California. Cf. Hicks v. Kawasaki Heavy Indus tries, 452 F. Supp. 130 (M.D. Pa.
       1978). There is no evidence that Asahi designed its product in anticipation of sales in
       California. Cf. Rockwell International Corp. v. Costruzioni Aeronautiche Giovanni
       Agusta, 553 F. Supp. 328 (E.D. Pa.1982). On the basis of these facts, the exertion of
       personal jurisdiction over Asahi by the Superior Court of California exceeds the limits of
       due process.
Asahi, 480 U.S. at 111–13 (footnote omitted). Texas follows this analysis. Luciano, 625 S.W.3d at 10.


                                                 –11–
the pipe CFR to the Port of Houston. Far East Machinery was aware that All-Tex

was Marubeni’s customer.

      Far East Machinery’s deputy manager, Chien Hsing Liu, testified in his

affidavit that Far East Machinery:

      is not registered with the Texas Secretary of State, has not been
      authorized to conduct business in Texas, and has not held itself out as
      doing business in Texas;

      has never maintained an office, warehouse, place of business, or any
      other real property in the State of Texas;
      have never owned, leased, rented, or controlled any personal property
      in the State of Texas;

      has never had a mailing address, telephone listing or bank account in
      the State of Texas;

      has never solicited or conducted business in the State of Texas;

      has never had any ownership interest in any business that that is based
      in or conducts business in the State of Texas;
      does not have distribution or sales agreements with any individual or
      corporate entity based in the State of Texas;

      has never sent any of its officer, agents, servants, or employees to the
      State of Texas to solicit or conduct business. I have been to Texas one
      time per year, but no business is conducted during these trips;
      has never executed a contract in the State of Texas or with a Texas
      resident or corporate entity;

      does not advertise in the United States or maintain a website targeting
      Texas businesses;

      has never had a channel for providing regular advice to users or buyers
      of products in Texas;
      has no business relationship with All-Tex;


                                       –12–
      has no knowledge of and does not control how or where the products
      are further sold, shipped and distributed within the United States by
      All-Tex once the product arrives at the Houston port;

      is not informed who All-Tex’s customers are, where the ultimate
      customers are located within the United States and whether the pipe’s
      application is for gas, oil, or water.

Far East Machinery denied having awareness that the product might be used in Texas

and denied having control over its final destination. However, “‘[r]easonable

expectation,’ and not ‘right of control,’ is the controlling issue under the stream of

commerce doctrine.” Kawasaki Steel, 699 S.W.2d at 201.

      In this case, the trial court could find Far East Machinery had a reasonable

expectation that at least some of the pipe would enter Texas and be used in Texas.

The trial court could consider “the economic realities of the market” Far East

Machinery sought to serve. Luciano, 625 S.W.3d at 13. Far East Machinery knew

the pipe was to be shipped to the Port of Houston in Texas, and it knew Marubeni’s

customer was All-Tex, Inc., which has all its offices in Texas. Texas is well known

to be one of the largest oil and gas producers, refiners, and users in the United States,

and thus has a proportional need for pipe to transport those products. Although Far

East Machinery could not be one-hundred percent certain that any of the pipe it

manufactured and had shipped to the Port of Houston for All-Tex would be used in

Texas, it presented no evidence that it had reason to believe the pipe would not be

used in Texas. Based on this evidence, the trial court could find there was a

reasonable expectation that some of the pipe would be used in Texas.

                                         –13–
      A reasonable expectation that the product will be used in Texas is not

sufficient to meet the requirements of due process; there must be additional

conduct—a “plus” factor—“evincing ‘an intent or purpose to serve the market in the

forum State.’” Luciano, 625 S.W.3d at 10 (quoting Asahi, 480 U.S. at 112).

Examples of such conduct may include “designing the product for the market in the

forum State, advertising in the forum State, establishing channels for providing

regular advice to customers in the forum State, or marketing the product through a

distributor who has agreed to serve as the sales agent in the forum State.” Asahi,

480 U.S. at 112; see also Luciano, 625 S.W.3d at 10 (“Evidence of such additional

conduct may include advertising in the forum state, soliciting business through sales

persons, or creating, controlling, or employing the distribution system that brought

the product into the forum state.” (citations omitted)).

      We next consider whether Far East Machinery met the “plus” factor of

conduct evincing an intent or purpose to serve the Texas market. Appellees alleged

Far East Machinery’s contacts with Texas are:

      arranging for the shipping of its products to the Port of Houston;

      some or all of the pipe was marked “FEMCO HOUSTON TX” and Far
      East Machinery’s deputy manager admitted Far East Machinery
      marked the pipe “FEMCO”;

      Far East Machinery has a website accessible in Texas advertising that
      its products meet certain standards of the American Petroleum Institute,
      and Far East Machinery stated on the sales documentation that the pipe
      had been tested and met those specifications;


                                        –14–
        Far East Machinery has been involved in litigation in federal court in
        the Eastern District of Texas; and

        Far East Machinery’s deputy manager travels to Texas once a year.

                             Shipping Product to Texas
        Appellees assert that the allegedly defective pipe in this case manufactured by

Far East Machinery was shipped to Texas. The record shows Far East Machinery

did not contract with anyone in Texas; its contract was with Marubeni Canada, and

Marubeni’s Taiwanese office ordered the pipe from Far East Machinery. The record

does not show whether All-Tex asked Marubeni for Far East Machinery’s pipe or

whether Marubeni decided unilaterally to fill the order with Far East Machinery’s

pipe. Although Far East Machinery arranged and paid for the shipping of the pipe

to the Port of Houston, under the CFR shipping term (discussed below), title to the

pipe and risk of loss for the pipe passed in Taiwan, and Far East Machinery’s

responsibility for the pipe ceased when the pipe was loaded onto the ship in Taiwan.

        Appellees point to the fact that a significant amount of Far East Machinery’s

product is shipped to the Port of Houston, particularly in 2018, the year of the

accident. Chien Hsing Liu’s affidavit shows the percentage of Far East Machinery’s

product shipped to the United States and the percentage of its product shipped to the

Port of Houston:

 Year                         Percentage of product Percentage of product
                              shipped to US         shipped to Port of
                                                    Houston
 2016                         26%                   7.5%


                                         –15–
 2017                         18%                        6.8%

 2018 (year of accident)      32%                        11%

 2019                         22%                        5.5%

 2020 (through Nov. 6)        11%                        2.8%



However, the mere fact that up to eleven percent of Far East Machinery’s annual

production was shipped to the Port of Houston is not evidence of actions in Texas or

actions targeting Texas. Mere knowledge that Texas was the intended destination

of the pipe is insufficient to subject Far East Machinery to personal jurisdiction

without evidence that it “took additional steps to serve the Texas Market.” Luciano,

625 S.W.3d at 13 (citing CMMC v. Salinas, 929 S.W.2d 435, 439 (Tex. 1996)); see

also LG Elecs., Inc., 2020 WL 4281965, at *12 (“personal jurisdiction depends not

on whether LGE placed the HVAC systems into the steam of commerce knowing

that they might end up in Texas . . . but instead on whether LGE engaged in any

‘additional conduct’ with Texas sufficient to purposefully avail itself of the benefits

and protections of Texas laws”). Also, the record contains no evidence of the

shipping terms of the other shipments and whether those shipments constitute

contact with Texas by Far East Machinery. Evidence that Far East Machinery sold

pipe that was shipped to the Port of Houston, including the order from Marubeni for

All-Tex, “is not—without more—evidence of its purposeful availment of Texas.”

Luciano, 625 S.W.3d at 13.

                                        –16–
                                      Shipping the Pipes “CFR”
          Appellees point out that Far East Machinery shipped the pipe to the Port of

Houston “CFR,” which stands for “cost and freight.” Appellees assert that fact

supports the court’s exercise of jurisdiction over Far East Machinery.

          Black’s Law Dictionary defines “cost and freight” shipping:

          cost and freight. A mercantile-contract term allocating the rights and
          duties of the buyer and the seller of goods with respect to delivery,
          payment, and risk of loss, whereby the seller must (1) clear the goods
          for export, (2) arrange for transportation by water, and (3) pay the costs
          of shipping to the port of destination. ● When the goods are safely
          stowed on the receiving ship while docked, the seller’s delivery is
          complete; the risk of loss then passes to the buyer. This term is used
          only when goods are transported by sea or inland waterway.

Cost and Freight, BLACK’S LAW DICTIONARY (8th ed. 2004).3 The Fifth Circuit has

described CFR shipping thus: “Shipments designated ‘CFR’ require the seller to

pay the costs and freight to transport the goods to the delivery port, but pass title and

risk of loss to the buyer once the goods ‘pass the ship’s rail’ at the port of shipment.”

BP Oil Int’l, Ltd. v. Empresa Estatal Petroleos de Ecuador, 332 F.3d 333, 338 (5th

Cir. 2003).



    3
        In their brief on appeal, appellees cite this definition of CFR from searates.com:
          The seller pays for the carriage of the goods up to the named port of destination. Risk
          transfers to buyer when the goods have been loaded on board the ship in the country of
          Export. The Shipper is responsible for origin costs including export clearance and freight
          costs for carriage to named port. The shipper is not responsible for delivery to the final
          destination from the port (generally the buyer’s facilities), or for buying insurance. If the
          buyer does require the seller to obtain insurance, the Incoterm CIF should be considered.
          CFR should only be used for non-containerized seafreight and inland waterway transport;
          for all other modes of transport it should be replaced with CPT.
https://www.searates.com/reference/incoterms/cfr/ (last visited Sept. 13, 2022).
                                                     –17–
      Under CFR shipping, Far East Machinery arranged and paid for shipping the

pipe to the Port of Houston, and title and the risk of loss passed to All-Tex when the

pipe was loaded on board the ship in Taiwan. See id. Appellees assert the CFR term

meant Far East Machinery “controlled the distribution of their pipes in Texas at least

until they were offloaded at the Port of Houston.”        However, appellees have

presented no authority that Far East Machinery had any legal control of the pipe or

duty concerning the pipe after it was loaded on the ship in Taiwan. According to the

definitions of cost-and-freight shipping quoted above, when the pipe was stowed on

the ship in Taiwan, Far East Machinery’s delivery was complete, and title and risk

of loss passed to either Marubeni or All-Tex. Id. Nothing in the record shows Far

East Machinery had any control over the distribution of the pipe after it was stowed

in the ship in Taiwan. Appellees have not cited any authority establishing that Far

East Machinery’s responsibility for the pipe extended beyond the loading of the pipe

onto the ship in Taiwan. The record does not show that Far East Machinery’s

shipping the pipes CFR constituted contact by Far East Machinery with Texas or

evince an intent to serve the Texas market.

                               Markings on the Pipe
      Appellees point out that a photograph of pipe found after the accident showed

the pipe was marked “FEMCO” and “HOUSTON TX.”                   Far East Machinery

admitted that it marked “FEMCO” on the pipe. The invoices and packing lists state

the “MARKS & NOS.” would be:

                                        –18–
      FEMCO
      P.O.NO.P1268188
      HOUSTON, TX
      SIZE:
      NET WEIGHT:
      GROSS WEIGHT:
      NO.
      PCS/BUNDLE
      MADE IN TAIWAN
      R.O.C.

      The “P.O. NO.” is the “customer’s” purchase order number, and the

“customer” was All-Tex.     The fact that these marks are listed on Far East

Machinery’s invoice and packing list indicate Far East Machinery marked

“HOUSTON TX” on the pipe. The “sales contract” does not state that Marubeni or

All-Tex required any marks on the pipe. Appellees argue Far East Machinery’s

marking the pipe “HOUSTON TX” constituted Far East Machinery targeting the

Texas market.

      Appellees cite In re Chinese-Manufactured Drywall Products Liability

Litigation, 753 F.3d 521 (5th Cir. 2014). After Hurricanes Katrina and Rita, there

was a demand for drywall in the affected areas. Id. at 526. Chinese manufacturers

of drywall imported their product to the United States to meet that need. Id.

Numerous homeowners experienced problems with the imported drywall and

brought suit against the Chinese manufacturers. Id. at 526–27. Two related Chinese

companies, TG and TTP known collectively as Taishan, objected to jurisdiction and

filed special appearances. Id. at 527. The Fifth Circuit concluded the exercise of

personal jurisdiction over Taishan would be proper. Id. at 542–43. Appellees point
                                       –19–
to the court’s discussion that Taishan had “specifically altered its products to suit the

forum state by marking its packaging ‘Tampa,’ stamping a Florida phone number on

the packaging, and marking its drywall with a certification that it met or exceeded

American standards.” Id. at 542.

      Appellees argue there is similar alteration of products “to suit the forum state”

because Far East Machinery marked the pipe “Houston, TX.” However, there is no

evidence of why Far East Machinery placed those marks on the pipe. The sales

contract did not require the marks. Nothing in the record indicates that All-Tex

required those marks. No evidence shows Far East Machinery marked the pipes

“Houston TX” “to suit the forum state.” See id. In In re Chinese Manufactured

Drywall, however, the evidence showed Taishan “would stamp it for the customer.”

Id. Moreover, the marking and packaging of the drywall was not the main reason

the Fifth Circuit concluded Taishan had targeted Florida. The court pointed out that

“Taishan entered into a sole agency agreement with a Florida company to sell its

products and arranged the shipping of its drywall to Florida.” Id. at 541. In its

concluding paragraph of the discussion of the stream-of-commerce-plus theory, the

court discussed the fact that Taishan had actively sought business in Florida by

entering into a sales agreement with a Florida company to sell its drywall and that it

wished to expand its sales in the United States through the Florida company. Id. at

542. The concluding paragraph summarizing the reasons for finding personal

jurisdiction made no mention of the alteration of the product. See id. Thus, it

                                         –20–
appears the alteration of the product was a lesser reason for finding purposeful

availment. The opinion does not support finding the marking of “Tampa” on the

drywall, standing alone, would have been conduct evincing an intent or purpose to

serve the Florida market.

      We conclude the mere fact that the pipes have “Houston, TX” marked on them

is not sufficient to show Far East Machinery “took additional steps to serve the Texas

market.” See Luciano, 625 S.W.3d at 13.

      Appellees also cite Donnelly Corp. v. Reitter & Schefenacker GmbH & Co.

KG, 189 F. Supp. 2d 696 (W.D. Mich. 2002), which concerned a patent-infringement

case against a German manufacturer of rear-view mirrors. Some of the mirrors made

by the manufacturer were designed specifically to comply with American federal

regulations and were labeled “USA” to alert Mercedes Benz that the mirrors were

for installation in cars destined for sale in the United States. Id. at 708. However,

the court noted that to comply with J. O’Connor’s version of the stream-of-

commerce theory, which is the version applied in Texas, there would have to be

additional conduct purposely directing the mirrors for sale into a particular American

state. Id. The judge in that case, however, applied Justice Brennan’s version of the

theory, which did not require the additional evidence, and concluded the

manufacturer’s “placement of the accused mirror into the American stream of

commerce was such that Defendant R & S GmbH had to expect that being subject

to suit in Michigan was possible.” Id.

                                         –21–
      Donnelly is distinguishable for several reasons. The record does not show

marking “Houston TX” on the pipes was done to benefit the purchaser, like the

manufacturer in Donnelly labeling the mirrors “USA” to alert Mercedes that the

mirrors should only be placed in vehicles bound for sale to the United States. See

id. And, the court in Donnelly applied Justice Brennan’s stream of commerce theory,

not Justice O’Connor’s, which is the stream-of-commerce theory applied in Texas.

See Luciano, 625 S.W.3d at 10 (Texas courts follow J. O’Connor’s version of the

stream-of-commerce theory in Asahi).

      Appellees mentioned at oral argument Semperit Technische Produkte

Gesellschaft M.B.H. v. Hennessy, 508 S.W.3d 569 (Tex. App.—El Paso 2016, no

pet.). In that case, a European high-pressure hose manufacturer, STP, sold a hose

through its primary distributor in North America to a sub-tier distributor, Mid West,

located in Oklahoma, which targeted Texas customers and sold the hose to a Texas

company. STP manufactured the hose to include Mid West’s markings so Mid West

could sell the hose as its own brand. Id. at 573. The El Paso Court of Appeals stated,

“The branding of the hose for a sub-tier distributor which targets Texas demonstrates

purposeful availment of the Texas marketplace . . . .” Id. at 580. The courts found

the marking of the hose in that case demonstrated purposeful availment. Id. In this

case, there is no evidence that Far East Machinery marked “Houston TX” on the

pipe at the request of All-Tex. The evidence does not support finding that the



                                        –22–
marking on the pipe evinced an intent to serve the Texas market. See Luciano, 625

S.W.3d at 10.

                          Far East Machinery’s Website
      Appellees point to evidence that Far East Machinery has a website advertising

that its pipe meets certain standards of the American Petroleum Institute and the

American Society for Testing Materials.        Nothing in the record shows those

standards are unique to Texas. The evidence that the pipe meets certain standards

may show Far East Machinery targets the United States and other countries that

require the same certifications, but it is not evidence that Far East Machinery targets

Texas. See CMMC, 929 S.W.2d at 439 (manufacturer’s wiring product for use in

the United States was not sufficient to subject manufacturer to jurisdiction of Texas

courts).

      The portions of Far East Machinery’s website that are in the summary

judgment record do not mention Texas. The only interactivity Far East Machinery’s

website appears to have is a page permitting the reader to leave a written message

for the company. No evidence shows that feature has been utilized by anyone from

Texas or that Far East Machinery has responded to any requests from Texans using

that feature. The website does not allow a customer to place an order from the

website. Nothing shows the website evinces an intent by Far East Machinery to

serve the Texas market. See Luciano, 625 S.W.3d at 10. There also is no substantial

connection between the website and the operative facts of this litigation. See Moki

                                        –23–
Mac, 221 S.W.3d at 585 (for defendant’s contacts to support specific jurisdiction

“there must be a substantial connection between those contacts and the operative

facts of the litigation”).

                Far East Machinery’s Previous Litigation in Texas
       Appellees also point to evidence that Far East Machinery has been involved

in litigation in the United States and in Texas. Far East Machinery was involved in

litigation in the United States Court of International Trade concerning an

antidumping order issued by the Department of Commerce. See Far E. Machinery

Co., Ltd. v. United States, 699 F. Supp. 309 (U.S. Ct. Int’l Trade 1988); Far E.

Machinery Co., Ltd. v. United States, 688 F. Supp. 610 (U.S. Ct. Int’l Trade 1988).

Appellees inform us that Far East Machinery was also involved in litigation in state

court in California but that there was no opinion from that case because it settled.

These cases do not concern Far East Machinery reaching out to the Texas market or

attempting to serve the Texas market. Nor do they constitute contact with Texas.

Nor is there a substantial connection between than litigation and the operative facts

of the litigation in this case. See Moki Mac, 221 S.W.3d at 585 (for defendant’s

contacts to support specific jurisdiction “there must be a substantial connection

between those contacts and the operative facts of the litigation”).

       Appellees also point to evidence that Far East Machinery was a defendant in

a case in the Eastern District of Texas. See Jackson v. U.S. Kids Golf, No. 4:06-cv-

00237; 2006-30124-211, 2009 WL 2589545 (E.D. Tex. Apr. 24, 2009) (verdict and

                                        –24–
settlement summary). In that case, a child was using a U.S. Kids golf club. The club

broke, and the child fell on the shaft puncturing his carotid artery and died. The

child’s parents sued numerous companies, including Far East Machinery, which

allegedly manufactured the steel used for the club’s shaft. The verdict summary

states Far East Machinery “denied the allegations,” which indicates it did not file a

special appearance. Id. The jury found the child was 100 percent negligent and that

there was no defect in the design or manufacture of the club. Id. The judge “entered

judgment in accord with the verdict.” Id. This contact with Texas by Far East

Machinery defending itself in court does not indicate any commercial activity by it

in Texas or any intent to serve the Texas market. Appellees state it shows a tendency

by Far East Machinery’s deputy manager to deceive because, as appellees assert, his

affidavit “was written with great care to avoid mention of this prior lawsuit in Texas”

because the affidavit stated, “Far East Machinery Company, Ltd. has never been

sued in the State of Texas state courts.” Regardless, however, the lawsuit does not

demonstrate that Far East Machinery took any step to serve the Texas market. There

also is no substantial connection between the lawsuits and the operative facts of this

litigation. See Moki Mac, 221 S.W.3d at 585 (for defendant’s contacts to support

specific jurisdiction “there must be a substantial connection between those contacts

and the operative facts of the litigation”).




                                         –25–
           Far East Machinery’s Deputy Manager’s Travel to Texas
      Appellees also point out that Far East Machinery’s deputy manager, Chien

Hsing Liu, travels to Texas every year. Chien Hsing Liu stated in his affidavit that

Far East Machinery “has never sent any of its officers, agents, servants, or employees

to the State of Texas to solicit or conduct business. I have been to Texas one time

per year, but no business is conducted during these trips.” He answered Far East

Machinery’s answers to interrogatories about the trips and stated he traveled to

Houston in 2016, 2017, and 2019 as the guest of Geneva Trading Co., Shin Okura

Trading Co., Ltd., and Steelcom Pipe International, LLC. He stated he “was

introduced to various clients of these trading companies,” he did not conduct any

business on these trips, and he had never conducted any business with those

companies.

      None of this evidence shows Far East Machinery had any contact with All-Tex

or that Far East Machinery tried to serve the Texas Market such as through sales

promotions, market research, or after-sales service to customers. Cf. Kawasaki Steel

Corp. v. Middleton, 699 S.W.2d 199, 201 (Tex. 1985) (per curiam) (“Kawasaki

maintained an office in Houston that provided sales promotion, marketing research,

and after-sales service to Kawasaki’s customers in North America and Mexico.”).

There also is no substantial connection between the deputy manager’s travels to

Texas and the operative facts of this litigation. See Moki Mac, 221 S.W.3d at 585.



                                        –26–
(for defendant’s contacts to support specific jurisdiction “there must be a substantial

connection between those contacts and the operative facts of the litigation”).

                          Agents Listed on the Bills of Lading
          Appellees also assert three bills of lading show Far East Machinery had agents

in Houston to complete delivery of the pipes to All-Tex.

          A bill of lading from SK Shipping states the pipe was shipped on the Asia

Emerald II. The pipe was “Laden on Board the Vessel” on September 23, 2016, the

Port of Loading was Kaohsiung, Taiwan, and the Port of discharge was “Houston,

TX.” Section 3 of the bill of lading is headed “Notify party” and then states:

          LIVINGSTON INTL, INC. / M.G. MAHER
          & CO INC. 801 TRAVIS ST. SUITE
          1450 HOUSTON, TX 77002

Nothing in the record indicates who Livingston International was or that it was Far

East Machinery’s agent. In response to appellees’ request for admissions, Far East

Machinery denied it had hired Livingston International “to represent it in connection

with import of the steel pipe.”

          Section 9 of SK Shipping’s bill of lading is headed “Marks and Numbers” and

states:

          HOUSTON AGENT:
          NORTON LILLY INTERNATIONAL
          3120 SOUTHWEST FREEWAY SUITE 615
          HOUSTON, TX 77098

This document indicates the “Marks and Numbers” included the Houston agent

Norton Lilly International. Nothing indicates who required the Marks and Numbers
                                           –27–
to include “Houston Agent: Norton Lilly International.” The document gives no

indication of the identity of Norton Lilly International’s principal. In response to

appellees’ request for admissions, Far East Machinery denied it had hired Norton

Lilly “to represent it in connection with import of the steel pipe.”

      The bill of lading from CYCLE WIDE SHIPPING INC. states:

      Frefreight and charges
      HOUSTON AGENT:
      SEA MARK MANAGEMENT INC., NEW JERSEY
      100 LIGHTING WAY, 4TH FLOOR, SECAUCUS NEW JERSEY
      07094, U.S.A.

The record contains no evidence of what “Frefreight and charges” are or who Sea

Mark Management’s principal is.

      A bill of lading from DAEWOO Logistics Corp. contains contractual

provisions and then lists an agent:

      IN ACCEPTING THIS BILL OF LADING, THE SHIPPER, OWNER
      AND CONSIGNEE OF THE GOODS AND HOLDER OF THE BILL
      OF LADING EXPRESSLY ACCEPT AND AGREE TO ALL ITS
      STIPULATIONS EXCEPTIONS AND CONDITIONS, WHETHER
      WRITTEN, STAMPED OR PRINTED AS FULLY AS IF SIGNED
      BY SUCH SHIPPER, OWNER, CONSIGNEE AND/OR HOLDER.
      No agent is authorized to waive any of the provisions of the within
      clauses.

      RECEIVED from the shipper herein named the goods or packages said
      to contain goods . . . in apparent good order and condition . . . to be
      transported from the port of loading with liberty to proceed . . . to the
      port of discharge . . . .

      ....

      IN WITNESS WHEREOF, THE MASTER OF AGENT OF THE
      SAID SHIP HAS SIGNED TO THREE (3) bills of lading, all of this

                                         –28–
      tenor and date. ONE of which being accomplished, the others to stand
      void . . . .

      HOUSTON AGENT:
      Blue Water Shipping Co.
      17625 El Camino Real — STE 120 Houston, Texas 77058
Again, the record contains no evidence for whom Blue Water Shipping Co. is an

agent. The paragraph above the name “Blue Water Shipping Co.” states “THE

MASTER OF AGENT OF THE SAID SHIP” signed three bills of lading, which

indicates Blue Water Shipping Co. may be the “AGENT OF THE SAID SHIP.”

Nothing indicates Blue Water Shipping Co. is Far East Machinery’s agent.

      None of the bills of lading indicate they were prepared by Far East Machinery,

and none of them indicate that Far East Machinery was the principal of the agents

listed on the bills of lading. Appellees assert the agents were “Houston-based

shipping and customs agents.” Appellees do not explain why Far East Machinery

needed shipping and customs agents in Houston. Under the CFR shipping term, Far

East Machinery completed its delivery of the pipe when the cargo was loaded onto

the ship in Taiwan, so Far East Machinery had no responsibility at the Port of

Houston or in Texas for the shipping and customs in Texas and thus had no need of

agents in Houston to expedite getting the pipes through customs and delivered to

Marubeni’s customer, All-Tex. Appellees’ assertion that the listed agents were Far

East Machinery’s agents has no support in the record.




                                       –29–
                             Cases Cited by the Parties
      Appellees cite Luciano v. SprayFoamPolymers, LLC as supporting the

exercise of jurisdiction over Far East Machinery.         In Luciano, a Connecticut

manufacturer, SprayFoam, was sued when its product was used in a Texas home.

Luciano, 625 S.W.3d at 6. The supreme court found purposeful availment by

SprayFoam because it had a distribution center in Texas “to handle logistics for its

products in Texas.” Id. at 10. SprayFoam also had an “independent contractor sales

representative,” Preston Nix, in Colorado whose service area included Texas. Id. at

7. SprayFoamPolymers relied on Nix as its sales agent and paid him commissions

on his sales. Id. at 12. As the supreme court said, “Put plainly, his job was to ‘find

customers.’” Id. at 11. The court concluded, “Placing its product into the stream of

commerce in conjunction with its ‘additional conduct’ of soliciting business and

distributing its product in Texas is sufficient to hold that SprayFoam purposefully

availed itself of the Texas market.” Id. at 14; see also id. at 18 (“Here, SprayFoam’s

actionable conduct involved allegedly causing injury in Texas to Texas residents.

Additional conduct that it tapped into the Texas market is evinced by its use of a

Texas distribution center and a Texas sales representative to create a market to sell

to local installers.”). In this case, there is no evidence that Far East Machinery has

a sales representative, a distribution center, or their equivalent targeting Texas.

      Appellees also cite Benxi Northern Steel Pipe Co., Ltd. v. Atlas Tubular, L.P.,

No. 13-13-00102-CV, 2013 WL 6573782 (Tex. App.—Corpus Christi–Edinburg

                                         –30–
2013, no pet.) (mem. op.). Benxi was a Chinese steel pipe manufacturer. Id. at *1.

It received an order from another Chinese company, Shanghai, for pipe to be shipped

to the Port of Houston for Shanghai’s customer, CMC Dallas, which was a Texas

corporation. Id. Benxi manufactured the pipe specifically for CMC Dallas’s order.

Id. at *1. Benxi made quality assurances that the pipe was appropriate for purchase

and use in a Texas-centered oil-field application, and Benxi agreed to perform

hydrostatic tests of the pipe to meet certain standards. Id. at *11. CMC Dallas had

encountered testing failures by Benxi in the past. Before placing the orders at issue,

CMC Dallas’s personnel traveled to China and met with Benxi to make sure the pipe

was properly tested. The pipe was shipped to the Port of Houston. The pipe was

not used in a Texas-centered oil field. Instead, CMC Dallas sold the pipe through

other intermediaries before it was finally purchased and installed in an underwater

pipeline off the coast of Alabama. Despite Benxi’s promise that the pipe was tested

and met certain specifications, Benxi had not tested the pipe and it failed, causing

damage. Id. In the subsequent lawsuit, the trial court denied Benxi’s special

appearance, and the court of appeals affirmed, concluding Benxi “purposefully

directed acts towards Texas or purposefully availed itself of the benefits and

protections of Texas law.” Id. at *4.

      Benxi is not analogous to the case before us. Benxi manufactured the pipe for

CMC Dallas after it received CMC Dallas’s order; there is no evidence Far East

Machinery manufactured the pipe specifically for Marubeni’s order from All-Tex or

                                        –31–
that it manufactured the pipe after receiving the order. Benxi’s employees met with

CMC Dallas’s employees to assure them the pipe would be properly tested. Id. In

this case, there is no evidence that Far East Machinery’s employees had any contact

with All-Tex. Benxi made “specific quality assurances . . . that the pipe was

hydrostatically tested, met specifications, and was for purchase and use in a

Texas-centered oil field application.” Id. In this case, Far East Machinery made

quality assurances that the pipe met certain specifications of the American Petroleum

Institute, but it made no representations of standards specific to Texas. CMC Dallas

received a Benxi catalog showing Dallas was the “sole point of international sales

to the United States,” id. at *1, but no evidence shows Texas is the sole point of Far

East Machinery’s sales in the United States or that Far East Machinery sent a catalog

to All-Tex or anyone else in Texas. The court in Benxi observed that “[s]ellers who

create ‘continuing relationships and obligations with citizens of another state’ are

subject to jurisdiction based on their activities in the forum state.” Id. at *8 (quoting

Michiana, 168 S.W.3d at 785). The court concluded that Benxi had created such

relationships with Texas citizens by meeting multiple times with CMC Dallas in

China to discuss purchases, sales, quality, testing, and the suspension of CMC

Dallas’s purchases due to Benxi’s lack of testing.” Id. In this case, there is no

evidence of any communication directly between Far East Machinery and All-Tex,

and Chien Hsing Liu testified that Far East Machinery “has no business relationship

with All-Tex.”     No evidence shows Far East Machinery created continuing

                                         –32–
relationships and obligations with citizens of Texas by filling the order from

Marubeni and arranging for the pipe to be shipped to the Port of Houston. Benxi is

too dissimilar to be applicable to this case.

      Appellees also cite Ford Motor Co. v. Montana Eighth Judicial District

Court, 141 S. Ct. 1017 (2021). Appellees assert, “Just as Ford is liable for defects

in vehicles in a state where Ford never did anything causing the problem, or even

sold the vehicle in question, Far East can be liable for selling its defective pipe

designed for use in Texas, to a Texas company to use in Texas, when it causes

injuries in Texas.” That case is not analogous. The argument before the Supreme

Court involved the “causal link” element of specific jurisdiction, not the “stream of

commerce plus” theory of specific jurisdiction. However, the Supreme Court’s

opinion sets out facts that explain why the Montana Supreme Court concluded the

stream-of-commerce-plus theory was fully met by Ford’s reaching out to and

targeting the Montana automobile market::

      The company advertises in the State; “has thirty-six dealerships” there;
      “sells automobiles, specifically Ford Explorers[,] and parts” to
      Montana residents; and provides them with “certified repair,
      replacement, and recall services.”

Id. at 1023 (quoting Ford Motor Co. v. Mont. Eighth Judicial Dist. Court, 443 P.3d

407, 414 (Mont. 2019) (“Ford’s conduct satisfies the more-stringent stream of

commerce plus theory, and we accordingly find it purposefully availed itself of the

privilege of conducting activities in Montana, thereby invoking Montana’s laws.”)).

By contrast, no evidence shows Far East Machinery advertises in Texas, has
                                  –33–
dealerships in Texas, or provides Texas residents with repair, replacement, or recall

services.

      Appellees also cite Spir Star AG v. Kimich, 310 S.W.3d 868 (Tex. 2010). Spir

Star AG was a German corporation that manufactured high-pressure hoses. To take

advantage of the American market, Spir Star AG set up a limited partnership in

Texas, Spir Star Limited, to act as its exclusive distributor in North America. Id. at

871. After a hose ruptured injuring Kimich, he brought suit against numerous

defendants including Spir Star AG, which filed a special appearance. Spir Star

argued that its having the distributor-intermediary, Spir Star Limited, prevented the

Texas courts from acquiring jurisdiction over it.        The Texas Supreme Court

disagreed and explained how Spir Star AG targeted Texas for its sales using its

distributor, Spir Star Limited. See id. at 875, 877–78. The supreme court found

those facts sufficient to constitute an intent or purpose to serve the market in Texas.

Id. at 878 (“If the foregoing evidence does not indicate an intent or purpose to serve

the market in Texas, it is difficult to imagine what would.” (internal punctuation

omitted)). In this case, there is no evidence that Far East Machinery sought to serve

the Texas market such as through a distributor like Spir Star AG had. See Asahi,

480 U.S. at 112; see also Luciano, 625 S.W.3d at 10 (“Evidence of such additional

conduct may include advertising in the forum state, soliciting business through sales

persons, or creating, controlling, employing the distribution system that brought the

product into the forum state.” (citations omitted)). There is no evidence that All-

                                        –34–
Tex and Far East Machinery had an agreement for All-Tex to serve as its distributor.

Far East Machinery denied a request for admission asking it to admit that it had a

business relationship with All-Tex, and Chien Hsing Liu testified in his affidavit that

“Far East Machinery Co., Ltd. has no business relationship with All-Tex.”

      Appellees also point to Semperit Technische Produkte Gesellschaft M.B.H. v.

Hennessy, 508 S.W.3d 569 (Tex. App.—El Paso 2016, no pet.), a case similar to

Spir Star. In that case, a European manufacturer, STP, made high-pressure hoses,

one of which exploded at an oil-drilling site in Texas, injuring the plaintiff. STP had

created a U.S. distributor in New Jersey, SIP, and STP owned all the shares of SIP.

SIP sold STP’s products nationwide; SIP’s employees targeted its customers in

Texas and contacted twenty-five to fifty prospective customers. Id. at 574. SIP sold

the hose that exploded to Mid West, a sub-tier distributor in Oklahoma, which sold

about half its inventory in Texas, including the hose at issue in that case. When STP

manufactured the hose, it applied Mid West’s markings to the hose, which allowed

Mid West to resell the pipe under its own brand label. Id. at 573. The El Paso Court

concluded this evidence showed STP “participated in a distribution network that in

multiple ways delivered STP’s product to Texas end users” and held the Texas courts

could exercise jurisdiction over STP. In Semperit, the El Paso Court found the

“plus” factor was the SIP “distribution network that in fact has resulted in STP

selling millions of goods to Texas customers.” Id. at 579. The court stated, “The

volume of sales elevates this case beyond the ‘random,’ ‘fortuitous’ or attenuated

                                        –35–
contacts alluded to Burger King Corp. v. Rudzewicz, 471 U.S. at 475–76.” The court

also stated that the branding of the hose for Mid West, a sub-tier distributor that

targeted Texas, “demonstrates purposeful availment of the Texas marketplace.” Id.

at 580.

      Unlike the distributors in Spir Star and Semperit, no evidence shows All-Tex

was created by or a subsidiary of Far East Machinery, that All-Tex is managed by

an officer of Far East Machinery, that All-Tex’s employees reported to Far East

Machinery, or that All-Tex was the exclusive distributor for Far East Machinery in

Texas. Cf. Spir Star, 310 S.W.3d at 871, 877; Semperit, 508 S.W.3d at 573, 574.

Spir Star’s and Semperit’s conduct evinced an intent to serve the Texas market

through their distributors. In this case, Chien Hsing Liu testified there is no business

relationship between Far East Machinery and All-Tex, and no evidence shows there

is such a relationship between them.

      Far East Machinery cites Continental Alloys & Services (Delaware) LLC v.

YangZhou Chengde Steel Pipe Co., 597 S.W.3d 884 (Tex. App.—Houston [14th

Dist.] 2020, pet. denied). In that case, CIEC, an American distributor of pipe,

ordered pipe from YangZhou Chengde Steel Pipe Co. (Chengde). Id. at 888. The

pipe was shipped “CIF,” “cost, insurance, and freight,” which is the same as shipping

CFR except that the seller also contracts for insurance and pays the premium. See

id. at 888, 895. CIEC sold the pipe to Continental Alloys. Id. at 888. Continental

Alloys sued CIEC and Chengde in Texas state court alleging the pipe was defective.

                                         –36–
Id. Chengde filed a special appearance, which the trial court granted and dismissed

all claims against Chengde for lack of personal jurisdiction. Id. at 888, 889. The

court of appeals affirmed. Id. at 897. In that case, Chengde had more connection

with Texas and the Texas distributor CIEC than Far East Machinery had with

All-Tex. There were contracts directly between Chengde and CIEC, id. at 894,

whereas in this case there was no contract between Far East Machinery and All-Tex.

Chengde’s North American sales manager traveled to Texas and met with customers

and potential customers of Chengde including Continental, id. at 893, whereas Far

East Machinery’s deputy manager traveled to Texas but did not conduct business,

and the record does not show he met with representatives of All-Tex or All-Tex’s

customers.

      Appellees argue that Continental Alloys is not analogous. They assert in their

brief the case is distinguishable because “in that case, the pipe was legitimately sold

to a third party the manufacturer did not control.” However, there is no evidence in

this case that Far East Machinery controlled Marubeni or All-Tex. Chien Hsing Liu,

Far East Machinery’s deputy manager, testified there was no business relationship

between it and All-Tex. Appellees also assert Continental Alloys is distinguishable

because the shipping term in that case was CIF while it was CFR in this case. As

discussed above, the CFR and CIF shipping terms are identical except for the fact

that with CIF the shipper has to provide and pay for insurance as well as shipping.

Thus, Far East Machinery had fewer responsibilities to Marubeni and All-Tex than

                                        –37–
Chengde had to CIEC. Appellees also assert “there was no evidence in Continental

Alloys that the defective pipe had been ‘designed . . . for the market in Texas,’

whereas here there is such evidence, as well as evidence showing that this design

was used to market the pipe to the Texas market.” (citation omitted) We assume

appellees are asserting that the testing and specifications for the pipe to meet

American Petroleum Institute’s standards constituted Far East Machinery designing

the pipe for the Texas market. As discussed above, nothing in the record shows any

special design was required by Texas that was unique to the Texas market. None of

these facts materially distinguish Continental Alloys from the case before us.

      Far East Machinery established that it did not target the Texas market for

selling pipe. Accordingly, Far East Machinery did not purposefully avail itself of

the privilege of conducting activities within Texas, and did not invoke the benefits

and protections of its laws. We conclude the trial court erred by denying Far East

Machinery’s special appearance.

                                  CONCLUSION
      We reverse the trial court’s order denying Far East Machinery’s special

appearance. We render judgment dismissing appellees’ claims against Far East

Machinery for lack of jurisdiction.

                                           /Lana Myers//
210267f.p05                                LANA MYERS
                                           JUSTICE



                                       –38–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 Far East Machinery Co., Appellant                  On Appeal from the County Court at
                                                    Law No. 5, Dallas County, Texas
 No. 05-21-00267-CV              V.                 Trial Court Cause No. CC-18-05668-
                                                    E.
 Isabel Aranzamendi, Individually and               Opinion delivered by Justice Myers.
 as Beneficiary of Wilber Dimas,                    Justices Partida-Kipness and Carlyle
 Deceased, et al., Appellees                        participating.

      In accordance with this Court’s opinion of this date, the trial court’s order
signed April 2, 2021, denying the special appearance filed by appellant Far East
Machinery Co. is REVERSED and judgment is RENDERED dismissing
appellees’ claims against appellant Far East Machinery Co. for lack of jurisdiction.

       It is ORDERED that appellant Far East Machinery Co. recover its costs of
this appeal from appellees Isabel Aranzamendi, individually and as beneficiary of
Wilber Dimas, deceased; Pablo Morales Jaimes and Rosalina de Paz Puebla, as wrongful
death beneficiaries of Filiberto Morales de Paz, deceased; Joel Tovar; Jorge Tovar; Victor
Orozco; Abel Ponce Espinoza; Bethany Helen Morales, individually and as personal
representative of the estate of Filiberto Morales de Paz, deceased; Rocio Guiterrez Diaz Deleon,
as next friend of AMG, a minor; Jose Tovar; Aaron Haveron; Tonya Haveron; Richard Studer;
Matthew Aaron; Rebecca Aaron, individually and on behalf of J.A. and S.A., minor children;
Justin Barabas; Shelly Harwell; Vernon Barabas; Jessica Barabas; Jeffrey Barabas; Annette
Romer, individually and on behalf of the estate of Michael Bruggman; Victor Orozco; Abel
Ponce Espinoza; Jacob Rodriguez; Jose Antonio Reyes Torres; Nancy Shelton; and Matthew
Lytle.

      This Court’s order signed June 3, 2021, staying the commencement of trial
pending disposition of this appeal is LIFTED.


Judgment entered this 13th day of September, 2022.

                                             –39–